DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-5, 7-14, and 16 are pending and have been examined in this Office Action.  
This action is in response to the amendments and arguments filed 06/28/2022 and supplemental amendments filed 07/20/2022.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 recites “the ascertained pedal force” in line 12, which should be “the captured pedal force” for consistency.  
Claim 8 recites “a deceleration” in line 18, which appears to be the same as and referring back to “a vehicle deceleration” in lines 12-13.  Therefore, “a deceleration” in line 18 is recommended to be changed to “the vehicle deceleration” for clarity.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjusting unit” and “capture device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the at least one disturbance variable" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “
Claim 8 recites the limitation "at least one adjusting parameter" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the at least one adjusting parameter”.  
Claim(s) 9-14 and 16 is(are) rejected because it(they) depend(s) on claim 8 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,712,839 to Brearley et al. in view of U.S. Patent Application Publication 2012/0049617 to Furuyama.
As per claim 1, Brearley discloses a method for operating an electromechanical brake booster of a transportation vehicle, during a rolling motion of the transportation vehicle, to decrease a travel speed of the transportation vehicle (Brearley; At least the abstract), the method comprising:
Brearley discloses detecting the driver input to the brake pedal and making a comparison between the input pressure to the braking system and the output pressure implying the brake pedal operation is measured by capturing the pressure (Brearley; At least column 1, line(s) 11-20), however, Brearley does not explicitly disclose capturing, by a sensor under control of a control device, a pedal force exerted on a brake pedal by a user;
However, the above features are taught by Furuyama (Furuyama; At least paragraph(s) 18).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Furuyama into the invention of Brearley with the motivation of simple substitution of one known element for another to obtain predictable results. Furuyama teaches that obtaining driver input by various means, such as pedal pressure, pedal distance, depressing force, etc. are well-known and interchangeable means.  Therefore, it would be within the skill of and obvious to one in the art to substitute one means in place of another based on cost, design, size, etc.  
ascertaining, by an adjusting unit under control of the control device, a brake pressure to be set in the friction brakes of the transportation vehicle based on the captured pedal force (Brearley; At least column 2, line(s) 9-17); and
setting, by the brake booster under control of the control device, the brake pressure to cause a vehicle deceleration of the transportation vehicle that is dependent on the set brake pressure (Brearley; At least column 1, line(s) 9-17), 
wherein the adjusting unit has a standard configuration in which the adjusting unit ascertains, with reference to the ascertained pedal force, the brake pressure to be set to cause a predetermined standard deceleration of the transportation vehicle, which is performed in response to at least one predetermined disturbance variable having a predetermined standard value, wherein the at least one predetermined disturbance variable changes the deceleration of the transportation vehicle for a given pedal force (Brearley; At least column 2, line(s) 9-17 and column 3, line(s) 40-45),
wherein the adjusting unit uses at least one adjusting parameter for setting a compensation configuration different from the standard configuration (Brearley; At least column 1, line(s) 25-29, column 3, line(s) 3-32, and column 5, line(s) 35-37),
wherein an actual value of at least one disturbance variable is captured cyclically by a capture device and the at least one adjusting parameter is set cyclically prior to receipt of a braking request from the user in a closed loop (Brearley; At least column 2, line(s) 49-51, column 3, line(s) 3-32, column 4, line(s) 28-31, and column 5, line(s) 35-37 and figure 2), and
wherein the compensation configuration is set as a function of a difference of each captured actual value from the predetermined standard value, by setting the at least one adjusting parameter of the adjusting unit (Brearley; At least column 3, line(s) 3-45).
As per claim 2, Brearley discloses wherein in response to the actual value of the at least one disturbance variable deviating from a standard value, the compensation configuration is set in which the vehicle deceleration exhibits a smaller deviation from the standard deceleration than in the standard configuration (Brearley; At least column 3, line(s) 3-45).
As per claim 3, Brearley discloses wherein the at least one disturbance variable comprises a loading of the transportation vehicle, and current loading of the transportation vehicle is captured as the actual value (Brearley; At least column 3, line(s) 3-19).
As per claim 5, Brearley discloses wherein the at least one disturbance variable comprises a gradient of a travel subsurface over which the transportation vehicle is rolling, and an inclination value correlated with a current gradient is ascertained as the actual value (Brearley; At least column 3, line(s) 20-25 and column 5, line(s) 35-37).
As per claim 7, Brearley discloses wherein the standard configuration in the adjusting unit is provided by a boosting characteristic, and at least one further boosting characteristic for the compensation configuration is provided, and switching between the boosting characteristics is performed as a function of the captured actual value of the at least one disturbance variable (Brearley; At least column 3, line(s) 3-45 and column 5, line(s) 61-66).
As per claims 8-12, 14, and 16, Brearley, in view of Furuyama, discloses the electromechanical brake booster on a vehicle using the methods of claims 1-3, 5, and 7.  Therefore, claims 8-12, 14, and 16 are rejected using the same citations and reasoning as applied to claims 1-3, 5, and 7.  

Claim Rejections - 35 USC § 103
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brearley, in view of Furuyama as applied to claim 1 and 8, respectively, and in further view of U.S. Patent 5,002,343 to Bearley et al. (herein after ‘343).
As per claims 4 and 13, Brearley discloses wherein the disturbance variable is a load, but does not explicitly disclose wherein the at least one disturbance variable comprises a trailer load of a trailer attached to the transportation vehicle, and a current trailer load is captured as the actual value.
However, the above features are taught by ‘343 (‘343; At least column 1, line(s) 17-22 and line(s) 55-60, column 4, line(s) 39-43, column 4, line(s) 66-column 5, line(s) 2, column 5, line(s) 20-21, and column 8, line(s) 20-24).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of ‘343 into the invention of Brearley with the motivation of using a known technique to improve a similar device in the same way with predictable results.  The braking signal needs to be adjusted for the additional weight of the trailer, as discussed in at least column 1, line(s) 16-21 and column 3, line(s) 52-63, to ensure the vehicle, as a whole, is braked appropriately to ensure safety and user comfort.  
Response to Arguments
Applicant’s arguments, see page 6, filed 06/28/2022, with respect to the claim objections and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive, except for objection a. and 112(b) rejection m. in the previous Office Action.  The objections and 35 U.S.C. 112(b) rejections, except those noted above, of the claims have been withdrawn. 
Applicant's arguments, see pages 6-7, filed 06/28/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. With respect to Applicant's arguments that Brearley does not disclose a closed loop system, the examiner respectfully disagrees.  The section referred to in the Applicants arguments is related to existing systems, as seen in Fig. 1 referenced in that section, which is labeled as “prior art”.  In at least column 2, line(s) 49-51 and figure 2, the system of Brearley has feedback and is, thus, a closed looped system.  With respect to Applicant's arguments that Brearley does not disclose “wherein the compensation configuration…”, the examiner respectfully disagrees.  Even if Brearley discloses using a summation of previous errors, this compensation still uses each difference between actual and standard value and, thus, is a “function of a difference of each captured actual value from the predetermined standard value”, as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669